DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s)  1  have been considered but are moot  in light of new grounds of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 4-13 is/are rejected under pre-AIA  35 U.S.C. 35 USC § 103 as being unpatentable over Hårdemark (EP2878338, cited from office actions on parent application 14375836) in view of HU (CN 101833750 )
Regarding Claim 1, Hårdemark teaches a system ([0019], computer) for quantification of uncertainty of contours, said system comprising: 
at least one processor programmed to: 
receive an image including an object of interest (OOI) ([0011], an internal image of the subject); 
receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI (Figure 4a, 4b); 
delineate the boundary in the region using iterative filtering of the region ([0026], Uncertainty measures might be pre-defined … iterative treatment planning process; [0035], the extension of the approximate contour, as input for the optimization, a treatment plan can be determined on the basis of additional information); and, 
determine at least one metric of uncertainty of the delineation for the region ( [0031], Various different optimization techniques may be employed when optimizing an objective function …   For example, gradient-based methods).
Hårdemark does not expressly teach based at least on a strength gradient of each iteration of the filtering of the region.
However, HU teaches based at least on a strength gradient of each iteration of the filtering of the region([0017]-[0022]), building energy field related to the shape distance of the initial contour of the according to the shape of the initial outline … calculating gradient strength of each one point of the extracted edge in the target object of value for establishing a gradient intensity energy field… optimizing to obtain accurate contour of the target object)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of  Hu with that of Hårdemark, by implementing Hårdemark’s objective function with the engery field in HU  to calculate a contour of the target.
One of ordinary skill would have been motivated for such combination in order to “obtain accurate contour of the target object in the image”( HU, [0021])

Regarding Claim 2, Hårdemark in view of HU teaches a system ([0019], computer) for quantification of uncertainty of contours, said system comprising: 
at least one processor programmed to: 
receive an image including an object of interest (OOI) (Hårdemark, [0011], an internal image of the subject); 
receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI (Hårdemark, Figure 4a, 4b), wherein the band of uncertainty includes an inner contour and an outer contour the inner contour within the outer contour (Hårdemark, Fig, 4a, 4b, all points on inner contour can be projected to the outer contour, or vice versa); 
delineate the boundary in the region using iterative filtering of the region (Hårdemark, [0026], Uncertainty measures might be pre-defined … iterative treatment planning process; [0035], the extension of the approximate contour, as input for the optimization, a treatment plan can be determined on the basis of additional information); and, 
determine at least one metric of uncertainty of the delineation for the region (Hårdemark, [0031], Various different optimization techniques may be employed when optimizing an objective function …   For example, gradient-based methods).

Regarding Claim 4, Hårdemark in view of HU teaches the system according to any one of claims 1, wherein the processor is further programmed to:
 for each of at least one of a plurality of sub-regions defining the region:
 iteratively filter the sub-region until the boundary in the sub-region can be delineated with a confidence level exceeding a predetermined level (Hårdemark, [0026], Uncertainty measures might be pre-defined … iterative treatment planning process); and, 
delineate the boundary in the filtered sub-region (Hårdemark, [0035], the extension of the approximate contour).
Regarding Claim 5, in view of HU Hårdemark teaches the system according to claim 4, wherein the processor is further programmed to:
for each of the at least one of the pluralities of sub-regions:
determine the metric of uncertainty of the delineation for the sub-region, the metric of uncertainty based on the number of iterations (Hårdemark, [0036], an uncertainty regarding the presence of disease in regions close to the CTV border, i.e. a probability that a specific region or voxel contains disease).

Regarding Claim 6, Hårdemark in view of HU teaches the system according to claim 4, wherein the plurality of sub-regions include a sub-region for each point of uncertainty  within the region , the sub-region defined by the points of an inner line segment  and an outer line segment  of the point of uncertainty , the inner line segment  spanning from the point of uncertainty  to a projection of the point of uncertainty  on an inner contour  of the band of uncertainty , and the outer line segment  spanning from the point of uncertainty  to a projection of the point of uncertainty on an outer contour  of the band of uncertainty (Hårdemark,  Fig,. 4a, 4b, all points on inner contour can be projected to the outer contour, or vice versa).

Regarding Claim 7, Hårdemark in view of HU teaches the system according to claim 6, wherein the projection of the point of uncertainty on the inner contour of the band of uncertainty is a point on the inner contour closest to the point of uncertainty and/or the projection of the point of uncertainty on the outer contour of the band of uncertainty is a point on the outer contour closest to the point of uncertainty (Hårdemark,  Fig, 4a, 4b, all points on  inner contour can be projected to the outer contour, or vice versa, and the cross point of the projection on the target reads on the point of uncertainty ) .

Regarding Claim 8, Hårdemark in view of HU teaches the system according to claim 1, where the processor is further programmed to:
for each of a plurality of sub-regions defining the region:
determine whether to filter the sub-region the determination including at least one of:
determining whether the boundary of the OOI can be delineated in the sub-region with a confidence level exceeding a first predetermined level;
and, determining whether a stopping condition is met, the stopping condition indicating the confidence level is less than a second predetermined level;
in response to determining the boundary of the OOI can be delineated in the sub-region with the confidence level exceeding the first predetermined level or the stopping condition being met, delineate the boundary of the OOI in the sub- region; and,
in response to determining the boundary of the OOI cannot be delineated in the sub-region with the confidence level exceeding the first predetermined level and the stopping condition not being met, iteratively filter the sub-region a predetermined number of times and repeat the determination as to whether to filter the sub- region (All the steps are the repetition in claim 1 in the iterative process).

Regarding Claim 9, Hårdemark in view of HU teaches the system according to claim 8, wherein the stopping condition is the sub-region having a uniform density (Hårdemark, [0005], the true location of a certain part of a ROI contour which is located in a low-contrast region (i.e. a region where the density of surrounding tissue is similar)).

Regarding claim 10.  Hårdemark in view of HU teaches the system according to claim 8, where the processor is further programmed to: in response to the stopping condition being met, delineate the boundary of the lesion along the midline of the sub-region (Hårdemark, fig. 4b)

Regarding Claim 11, Hårdemark in view of HU teaches the system according to claim 8, wherein the processor is further programmed to:
in response to determining the boundary of the OOI can be delineated in the sub-region with a confidence level exceeding the first predetermined level or the stopping condition being met, determine the metric of uncertainty of the delineation for the sub- region (Hårdemark, [0036], An uncertainty measure defining a degree of uncertainty with respect to the location of some part of a CTV contour could be seen as an uncertainty regarding the presence of disease in regions close to the CTV border… considering the smallest possible CTV defined by the inner contour boundary 33 of target T1 as a region R1 with a very high probability of tumor cell presence (i.e. close to 100%)).

Claims 12-13 recite essentially the same subject matter as in claims 1-8, thus also rejected.

Claim 3 is rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Hårdemark in view of HU, further in view of Nay (US 2009/0257627, cited from office actions on parent application 14375836).

Regarding Claim 3, Hårdemark in view of HU teaches the system according to claim 1.
Hårdemark in view of HU does not expressly teach display a contour representing the delineated boundary of the OOI, the contour being color coded according to the metric of uncertainty.
However, Nay teaches to display a contour representing the delineated boundary of the OOI, the contour being color coded according to the metric of uncertainty (Abstract, color-coding confidence in the wall contours).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Nay with that of Hårdemark in view of HU, by using Nay's color coder method on the contours in Hårdemark’s images.
One of ordinary skill would have been motivated to so that “the confidence in measurement of the boundaries and contours of segmented organ(s) and/or structure(s) is determined and presented” (Nay, [0037]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661